Citation Nr: 0638112	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  80-31 151	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to an increased evaluation for the service-
connected residuals of a right wrist fusion, currently 
evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to July 1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1979 rating decision issued 
by the RO.  

The Board denied the veteran's claim for an increased rating 
in excess of 30 percent for the service-connected residuals 
of a right wrist fusion in a decision promulgated in March 
1981.  

In June 2006, the Board ordered reconsideration of the prior 
March 1981 decision, for de novo review by an expanded panel 
of six members, pursuant to the provisions of 38 U.S.C.A. 
§ 7103(b).  

This reconsideration decision serves to replace the March 
1981 decision and constitutes the final decision on this 
appeal for VA.  





FINDING OF FACT

The service-connected right wrist disability is shown to have 
more nearly approximated that of ankylosis in a position 
other than favorable or unfavorable since the performance of 
the fusion procedure.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 40 
percent for the service-connected right wrist fusion 
residuals have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.71a including Diagnostic Code 5214 (2006); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5214 (1980).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his disorder.  There is no indication 
from the claims file of additional medical treatment for 
which the RO has not obtained, or made sufficient efforts to 
obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an October 2003 letter, in conjunction with a 
recently reopened claim.  

By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, this is a reconsideration 
case, and the appealed rating decision was issued more than 
two decades prior to the enactment of VCAA.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In this case, however, the veteran has been notified multiple 
times that his 30 percent evaluation for the service-
connected right wrist fusion has been in effect since March 
1977, most recently in a July 2004 rating decision.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran, particularly in view of the favorable action 
hereinbelow.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

To the extent that the action taken hereinbelow is favorable 
to the veteran, further discussion of VCAA is not required.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In a January 1977 rating decision, the RO granted service 
connection for residuals of a fracture of the carpal lunate 
of the right wrist in view of in-service treatment for this 
disorder.  

Based on the results of an August 1971 VA examination, 
showing palmar flexion to 30 degrees with pain, a 10 percent 
evaluation was assigned as of June 1971.  

Subsequently, in an April 1977 rating decision, the RO 
assigned a temporary 100 percent evaluation under 38 C.F.R. 
§ 4.30 beginning in August 1976, with an underlying 30 
percent evaluation effective in March 1977.  

This grant was predicated on the evidence showing surgery for 
fusion of the veteran's right wrist in August 1976, with x-
ray studies showing "satisfactory" position of the right 
wrist fusion at 5 degrees of dorsiflexion.  

In an October 1979 statement, A. W. Sainsbury, M.D., noted 
that the veteran's fusion of the right wrist had resulted in 
considerable pain, inconvenience and disability of the right 
arm and wrist.  

An examination was reported to show considerable atrophy of 
the right hand wrist, and forearm, with notable limitation of 
function of the wrist resulting in an inability to perform 
well the occupational demands of his present employment.  

During his April 1980 VA hearing, the veteran reported that 
he had pain, decreased grip and limited motion resulting from 
his right wrist disorder.  He indicated that he was working 
in a "production" job, but was limited in that he was 
unable to manipulate or hold on to some of the tools and 
parts involved in his job.  

Subsequently, in June 1980, the veteran underwent a VA 
examination.  This examination confirmed the veteran to be 
right handed.  

The examination also revealed that, by pinprick, the veteran 
had normal sensation of the fingers and the palm of the hand 
covering the radial, median and ulnar nerves.  His grip was 
strong bilaterally, though noted to be a little bit weaker on 
the right than on the left.  

The veteran had full finger function.  There was some atrophy 
of the right forearm.  The examiner noted that the veteran 
"clinically would appear to have a completely solid fusion 
of the right wrist which ha[d] been fused in about neutral 
position."  He was described as limited in his activities 
with a total lack of motion at the right wrist at the radial 
carpal joint.  

Subsequent right wrist x-ray studies, from the same month, 
revealed the distal ulna to be resected, with a complete bony 
fusion performed throughout the entire wrist.  A single K-
wire was present for the purpose of fusion.  There was no 
evidence of osteomyelitis, and the alignment was good.  

The veteran's right wrist disorder has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5214.  

Under this section, as it pertains to the major upper 
extremity (because the veteran is right handed), a 30 percent 
evaluation is assigned in cases of favorable wrist ankylosis 
in 20 to 30 degrees of dorsiflexion.  

A 40 percent evaluation contemplates any other position of 
the wrist, except favorable.  

A 50 percent evaluation is assigned for unfavorable 
ankylosis, in any degree of palmar flexion, or with ulnar or 
radial deviation.  

The Board notes that Diagnostic Code 5214 has not been 
substantially revised since the 1980 edition, which was 
incorporated into the March 1981 decision.  

Significantly, however, a note incorporated into the current 
criteria for evaluating digits of the hand provides some 
guidance as to the classification of favorable and 
unfavorable ankylosis.  For the index, long, ring, and little 
fingers (digits II, III, IV, and V), 0 degrees of flexion 
represents the fingers fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  (Italics added)  For digits II through V, the 
metacarpophalangeal joint has a range of 0 to 90 degrees of 
flexion, the proximal interphalangeal joint has a range of 0 
to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of 0 to 70 or 80 degrees of 
flexion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230 
(2006).  

In the present case, the veteran's right wrist was noted to 
have been fused at five degrees of dorsiflexion.  This 
measurement is outside that contemplated for a 30 percent 
evaluation, namely favorable wrist ankylosis in 20 to 30 
degrees of dorsiflexion.  

At the same time, there is no evidence of unfavorable 
ankylosis, in any degree of palmar flexion or with ulnar or 
radial deviation, as would warrant a 50 percent evaluation.  

Rather, the veteran's right wrist fusion measurement of five 
degrees of dorsiflexion falls into the category of "any 
other position of the wrist," for which a 40 percent 
evaluation is warranted.  

Accordingly, the criteria for the assignment of a 40 percent 
evaluation for the service-connected right wrist fusion 
residuals have been met.  To this extent, the appeal is 
granted.  







ORDER

A 40 percent evaluation for the service-connected right wrist 
fusion residuals is granted, subject to the regulations 
governing the payment of VA monetary benefits.  



______________________________      
______________________________
                   N. R. ROBIN		   D. C. SPICKLER
              Veterans Law Judge, 	                              
Veterans Law Judge,
         Board of Veterans' Appeals                    Board 
of Veterans' Appeals



______________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge,
Board of Veterans' Appeals



______________________________      
______________________________
          STEPHEN L. WILKINS	                        DENNIS F. 
CHIAPPETTA
             Veterans Law Judge, 	                          
Acting Veterans Law Judge,
        Board of Veterans' Appeals                     Board 
of Veterans' Appeals



______________________________
C. TRUEBA
Acting Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs


